Case 1:14-cv-09720-VEC Document 187 Filed 01/24/20 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SHV GAS SUPPLY & RISK
MANAGEMENT SAS and EXMAR
SHIPPING BVBA, as owner of the
WAREGEM (IMO No. 9659127)

Plaintifes,

-against=

OW BUNKER USA INC. OW BUNKER
HOLDING NORTH AMERICA INC., OW
BUNKER NORTH AMERICA INC,,
NUSTAR ENERGY SERVICES INC., and
ING BANK NV,

Defendants,

Case No. 14 Civ. 9720 (VEC)

 

 

STIPULATED ORDER FOR DISCHARGE FROM LIABILITY, DISMISSAL WITH
PREJUDICE, AND DISBURSEMENT OF THE INTERPLEADER FUND

COME NOW Plaintiff SIV GAS SUPPLY & RISK MANAGEMENT SAS (“SHV”),

Plainuff EXMAR SHIPPING BVBA (“Exmar’) as owner of the M/V WAREGEM (IMO No.

 

NuStar Energy Services Inc. (‘NuStar’) filing their Stipulated Order for Discharge from

Liability, Dismissal With Prejudice, and Disbursement of the Interpleader Funds, and would

respectfully show as follows:

The Fuel Delivery

WHEREAS, on November 4, 2014, SHV ordered marine fuel (“bunkers”) from OW

USA to be delivered to the Vessel al the port of Houston, Texas on or about November 4-7,

2014;
Case 1:14-cv-09720-VEC Document 187 Filed 01/24/20 Page 2 of 6

WHEREAS, on November 6, 2014, the bunkers were delivered to the Vessel by NuStar
(the “Fuel Delivery”);

WHEREAS, on November 6, 2014, OW USA invoiced SHV for Fuel Delivery in the
total amount of $521,568.11 (the “Invoice Amount”).

| The Bankruptcy

WHEREAS, on November 13, 2014. OW USA and its affiliates, O.W. Bunker Holding
America”), each filed Voluntary Petitions tor relief pursuant to Chapter 11 of the United States
Bankruptcy Code in the United States Bankruptcy Court for the District of Connecticut
(“Bankruptey Court”) which were jointly administcred for procedural purposes only under the
caption In re O.}V Bunker Holding North America Inc., Case No. 14-51720 (JAM) (the
“Bankruptcy Action”);

WHEREAS, on November 19, 2015, OW USA submitted the Deblors' First Modified
Liquidation Plans (the “Liquidation Plans”) to the Bankruptey Court,

WHEREAS, on December 15, 2015, the Bankruptcy Court entered an Order Confirming

the Debtors’ First Modified Liquidation Plans (the “Confirmation Order’);

 

WHEREAS, on January 4, 2016, pursuant to the Liquidation Plans and Confirmation
Order, OW USA and {NG Bank N.V. (“SING Bank”) each transferred their interests in respect of
(he Fuel Delivery to the OW USA Liquidating Trust.
The Interpleader Action
WHEREAS, on December 10, 2014, in connection with the Fuel Delivery, SHV and
Exmar filed a Complaint for Interpleader in the United States District Court for the Southern

District of New York (the “New_York Court’) in a case captioned SHV Gas Supply & Risk
Case 1:14-cv-09720-VEC Document 187 Filed 01/24/20 Page 3 of 6

Management SAS vy. OW Bunker USA, Inc., 14 Civ, 9720 (the “Interpleader Action”) seeking to
deposit the Invoice Amount plus interest into the New York Court’s Registry, discharge SHV,
Exmar, and the Vessel from liability relating to the Fuel Delivery, require all defendants to assert
claims relating to the Fuel Delivery in the Interpleader Action, and otherwise enjoin all
defendants from asserting claims relating to the Fuel Delivery outside of the Interpleader Action,

WHEREAS on December 15, 2014, SHV deposited $552,862.20, ie. the Invoice

 

Amount plus an additional 6% or $31,294.09 (the “First Interest Deposit”), into the New York
Court’s registry which, on January 7, 2015, was placed into the New York Court’s interest-
bearing Court Registry Investment System ("CRIS");

WHEREAS, on December 29, 2014, defendant NuStar filed an Answer and asscricd
claims in the Interpleader Action;

WHEREAS, on January 12, 2015, defendant OW USA filed an Answer and asserted
claims in the Interpleader Action;

WHEREAS, on March 13, 2015, defendant ING Bank filed an Answer and asserted

claims in the Interpleacder Action,

WHEREAS defendants OW Holding and OW North America (collectively, the “Non-
Claiming Defendants”) appeared and answered, but did not assert claims in the Interpleader

Action;
WHEREAS, on December 13, 2016, SHV deposited an additional 6% or $31,294.09 (the
“Second Interest Deposit” and, together with the Invoice Amount and the First Interest Deposit,

the “Interpleader Fund’’) into the New York Court’s CRIS; and

WHEREAS, on June 6, 2016, ING Bank was dismissed with prejudice from the

Interpleader Action.
Case 1:14-cv-09720-VEC Document 187 Filed 01/24/20 Page 4 of 6

WHEREAS the only remaining Nesendants-Claimants in the Interpleader Action are OW
USA and NuStar;

WHEREAS SHV, Exmar, OW USA (by and through the OW USA Liquidating Trust),
and NuStar have executed a confidential General Release and Settlement Agreement dated
January 7, 2020 (the “Agreement”) with respect to their claims relating to the Fuel Delivery;

NOW IT IS HEREBY STIPULATED AND AGREED, by and between the Parties
hereto, that the Interpleader Fund (plus any interest acerued while on deposit) shall be paid to
OW USA’s attorneys for disbursement in accordance with the Agreement, and it is further

STIPULATED AND AGREED, pursuant to Fed, R. Civ. P. 41(a), that the above-
captioned Interpleader Action is dismissed with prejudice with each of the Parties to bear its own
attorneys’ fees and casts; and it is further

STIPULATED AND AGREED, that SIV, Exmar, and the Vessel are each discharged
from any and all claims with respect to the Fuel Deliveries and that such discharge shall be
binding as to all defendants in this Interpleader Action; and it is further

STIPULATED AND AGREED, that this Stipulation may be filed without further notice
and, for the purposes of filing this Stipulation, this Stipulation may be executed in counterparts,
which, when taken together, shall constitute the entire Stipulation, and that signatures by
facsimile and electronic mail should be considered by the Court the same as original signature.

Dated: January 7, 2020
New York, New York
Case 1:14-cv-09720-VEC Document 187 Filed 01/24/20 Page 5 of 6

REED SMITH LLP
nr A
/ | | At |

ay: ph 0. tt

John fh, Webb

Josepi3. Teig

599 Lexington Avenue

New York, New York 10022

Telephone: 212-521-5400

Email: jwebb@reedsmith.co

jteig@reedsmith.com

Attorneys for SHV Gas Supply & Risk
Management SAS

CHALOS & CO P.C,

<a) Z Z.
wo) :
George Mo ‘halos

Melissa D. Russo

$5 Hamilton Avenue

Oyster Bay, New York [1771
Telephone: 516-714-4300
Email gmc(@chaloslaw.com

mrusso@chaloslaw.com

Attorneys for Exmar Shipping BVBA

SO ORDERED:

MONTGOMERY MCCRAKEN WALKER

& REEDS LIP

By: ges p
Robert E, O’Connor

437 Madison Avenue

New York, New York 10022
Telephone: 212-867-9500
Email: roconnor@nimwr.com

Attorneys for the O.W. Bunker USA Inc
Liquidating Trust

BLANK ROME LLP

By: TRE TK

Thomas H, Belknap

Keith B. Letourneau

1271 Avenue of the Americas

New York, New York 10020

Telephone: 212-885-5000

Email: tbelknap@blankrome.com
kletourncau@blankrome,com

Attorneys for NuStar Energy Service

The Clerk of the Court shall distribute the Interpleader Fund (plus any interest accrued while on
deposit) by check made payable to “Montgomery McCracken Walker & Rhoads LLP as

attorneys.”

 

Honorable Valerie FE. Caproni
United States District Judge

Dated
Case 1:14-cv-09720-VEC Document 187 Filed 01/24/20 Page 6 of 6
